Citation Nr: 0721225	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral plantar 
fasciitis with bilateral Morton's neuromas.

4.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a respiratory 
disability claimed as asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a left knee 
disability, a low back disability, bilateral plantar 
fasciitis with bilateral Morton's neuromas, asthma, and a 
hiatal hernia with gastroesophageal reflux disease (GERD).  


The issue of entitlement to service connection for a 
respiratory disability claimed as asthma is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's left knee disability (degenerative 
arthritis and chondromalacia) first manifested many years 
after service and is not related to her service or to any 
incident therein.

2.  The veteran's low back disability (disc protrusion at L5-
S1) first manifested many years after service and is not 
related to her service or to any incident therein.

3.  The veteran's bilateral plantar fasciitis with bilateral 
Morton's neuromas first manifested several years after 
service and is not related to her service or to any incident 
therein.

4.  The veteran's hiatal hernia with GERD first manifested 
many years after service and is not related to her service or 
to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability (degenerative 
arthritis and chondromalacia) was not incurred in or 
aggravated by her active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The veteran's low back disability (disc protrusion at L5-
S1) was not incurred in or aggravated by her active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  The veteran's bilateral plantar fasciitis with bilateral 
Morton's neuromas was not incurred in or aggravated by her 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  The veteran's hiatal hernia with GERD was not incurred in 
or aggravated by her active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001, and rating 
decisions in April 2002 and December 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2003 statement of the case.

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded VA examinations with respect to 
the disabilities on appeal.  In this regard, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, with respect to the left knee, low back 
disability, bilateral feet, and GERD claims, there is no 
indication that the veteran's current symptomatology may be 
related to active service.  As such, examinations are not 
necessary here.  See McLendon.   In addition, all relevant, 
identified, and available evidence has been obtained, and VA 
has notified the appellant of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, disorders of 
the nervous system, and peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  However, as the veteran in this 
case did not serve for a period of 90 days, he is not 
eligible for service connection on a presumptive basis.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Left Knee

The veteran contends that her left knee disability 
(degenerative arthritis and chondromalacia) is the result of 
injuries sustained in service.  

The veteran's service medical records show that approximately 
six weeks into basic training, in November 1979, she reported 
to sick call with complaints of pain in her left leg that had 
persisted for one and one-half weeks.  The pain had 
reportedly intensified following a 12-mile run the day 
before.  Physical examination of the left knee revealed mild 
crepitation of the patella.  X-ray examination was negative.  
She was referred to physical therapy for three days for quad-
strengthening exercises.  On follow-up three days later, the 
veteran reported that her left knee pain had resolved.  

The veteran next reported to sick call with complaints of 
left leg pain in January 1980.  It appears from this record 
that the veteran was primarily complaining of pain in her 
left thigh/inguinal region.  She reported that she may have 
injured her leg playing ball, but was unable to remember any 
specific injury.  Physical examination revealed full range of 
motion without pain.  Strength and sensation were intact.  
The assessment was muscular strain.  There was no specific 
mention of the left knee.  

The next and final record of treatment pertaining to the left 
knee is dated in May 1988.  At that time, the veteran 
reported that she had fallen the afternoon before while 
playing basketball.  Physical examination revealed a swollen 
left knee with a bruised patella.  X-ray examination, 
however, was negative.  The remainder of the veteran's 
service medical records are silent as to left knee problems.  

The veteran declined examination prior to separation from 
service.  Accordingly, there is no indication that she had a 
chronic left knee disability at the time she was separated 
from service.  As no chronic left knee problem was diagnosed 
in service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
left knee disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of treatment related to left knee 
problems is dated in October 2001.  At that time, the veteran 
reported a 20-year history of left knee pain that had 
worsened in the past 5 years, without specific reinjury to 
the knee.  She reported that her symptoms were made worse by 
sitting, stair-climbing, and kneeling.  She denied 
experiencing locking of the knee, instability, inflammation, 
or swelling.  Physical examination revealed no inflammation, 
erythema, ecchymosis, effusion, induration, or swelling of 
the lower extremities.  There was no evidence of ligamentous 
laxity.  The left patella was hypermobile with pain to both 
compression and displacement.  Power, sensation, and reflexes 
were intact.  X-ray examination revealed minimal degenerative 
changes and marked alta patella.  The impression was left 
chondromalacia patella.  Subsequent records show continued 
intermittent treatment for the left knee.  At no time, 
however, did any treating physician relate the veteran's left 
knee disability to her period of active service.

The first post-service clinical evidence of treatment for 
left knee pain is dated in October 2001, approximately 12 
years after her separation from service.  As the veteran was 
not diagnosed with arthritis of the left knee within one year 
of her separation from service, she is not entitled to 
presumptive service connection for her left knee disability 
based on chronic disease under 38 C.F.R. § 3.307.  
Additionally, in view of the lengthy period without evidence 
of treatment for left knee problems, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is evidence of left knee injuries during 
service.  However, as there is at most record of only three 
complaints related to the left knee in the veteran's 10 years 
of service, these injuries appear to have been acute and 
transitory and to have resolved without sequellae.  As there 
is no evidence of a chronic left knee problem during the 
veteran's service, the Board finds that a VA examination is 
not required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
veteran's current left knee disability.  Thus, service 
connection for a left knee disability is not warranted.

The Board has considered the veteran's assertions that her 
left knee disability is related to her service.  However, as 
a layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back

The veteran does not assert that she sustained an injury to 
her back during service but rather asserts that she developed 
low back pain following service as a result of physical 
activity during service.

The veteran's service medical records reflect various 
orthopedic complaints but none related to the back.  The 
veteran declined examination prior to separation from 
service.  Accordingly, there is no indication that she had a 
chronic back disability at the time she was separated from 
service.  As no chronic back problem was diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of treatment related to back 
problems is dated in March 1999.  At that time, the veteran 
reported that she had sought emergency medical treatment for 
low back strain three nights earlier.  She was placed on 
Norflex and Vicodin but was still experiencing persistent 
discomfort in the right lumbar area.  The assessment was 
lumbar strain.  

Records dated in May 1999 show that the veteran complained of 
low back pain for the past week and a half that radiated down 
into her leg.  She denied specific injury to her low back, 
but reported that the onset of pain had followed a coughing 
spasm which had caused her back and leg muscles to spasm.  
The assessment was lumbar strain.  She was prescribed 
Naprosen and instructed as to stretching exercises.  MRI 
examination in May 1999 revealed a disc protrusion at L5-S1.  
Records dated in October 2000 show that the veteran 
complained of low back pain and reported a history of back 
injury one year earlier.  Examination revealed no tenderness 
and no neurological abnormalities.  Records dated to July 
2002 do not reveal further complaints of back pain.  At no 
time did any treating provider relate her low back disability 
to her period of active service.

The first post-service clinical evidence of treatment for low 
back pain is dated in March 1999, approximately 10 years 
after her separation from service.  As the veteran was not 
diagnosed with arthritis of the lumbar spine within one year 
of her separation from service, she is not entitled to 
service connection for her low back disability on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment for back problems, there 
is no evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, because there is no evidence of a back problem 
during the veteran's service, the Board finds that a VA 
examination is not required in this case.  Finally, there is 
no evidence establishing a medical nexus between military 
service and the veteran's current back disability.  Thus, 
service connection for a back disability is not warranted.

The Board has considered the veteran's assertions that her 
low back disability is related to her service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Plantar Fasciitis with Morton's Neuroma

The veteran contends that she developed bilateral plantar 
fasciitis with bilateral Morton's neuromas secondary to flat 
feet or muscle imbalance in service.  She asserts that flat 
feet or muscular imbalance was shown at the time of her 
entrance into service.

The veteran's service medical records, however, show that on 
examination in June 1979, prior to entrance into service, the 
veteran denied a history of foot trouble.  Additionally, 
physical examination of the feet revealed no abnormalities.  
Approximately six weeks into basic training, however, the 
veteran reported to sick call with complaints of pain in her 
left leg and in the area of her second, third, and fourth 
metatarsals of the left foot that had persisted for one and 
one-half weeks.  The pain in her foot had reportedly 
intensified following a 12-mile run the day before.  X-ray 
examination of the foot was negative for stress fractures.  
She was placed on limited profile for three days.  On follow 
up three days later, the veteran reported continued pain on 
the dorsum of the left foot.  On reenlistment examination in 
June 1983, the veteran again denied a history of foot 
trouble.  Furthermore, physical examination of the feet at 
that time revealed no abnormalities.  

The next entry in the veteran's service medical records 
pertaining to the feet is dated in July 1986.  At that time, 
the veteran reported that she had injured her right foot and 
ankle one month earlier, and had re-injured it the night 
before playing softball.  Physical examination of the right 
foot revealed mild swelling of the deltoid ligaments on the 
top of the foot, but no tenderness.  She had full range of 
motion with pain on plantar flexion and inversion.  The 
assessment was ligament strain of the right foot.  The 
veteran was referred for physical therapy for her right 
ankle.  Next, in May 1988, the veteran reported to the 
podiatry clinic with complaints of recurrent corns on the 
dorsal aspect of the distal second toe of both feet.  She 
stated that she had tried using pads and wearing larger shoes 
but so far nothing had helped.  Physical examination revealed 
long second toes on both feet with flexion at both the DIP 
and PIP joints on both toes.  The second toe on the right 
foot was slightly longer than the second toe on the left 
foot.  The assessment was problem with the second toes of 
both feet secondary to the second toes of both feet being 
long.  The veteran was advised that her only option for 
treatment was surgery.  

The last entry in the veteran's service medical records 
pertaining to the feet is dated in November 1988.  At that 
time, the veteran complained of painful second toes, 
bilaterally.  Physical examination revealed normal-appearing 
feet.  On ambulation, however, the veteran's toes were 
observed to flex with the distal phalanx rubbing the ground.  
The impression was muscle imbalance in the feet causing the 
toes to contract.  It was determined that the veteran's 
problem was not so severe as to warrant surgical correction 
at that time, but the option would be reconsidered in the 
future if her symptoms worsened.  The veteran declined 
examination prior to separation from service.  Accordingly, 
there is no indication that she had either plantar fasciitis 
or Morton's neuromas at the time she was separated from 
service.  As neither plantar fasciitis nor Morton's neuromas 
were diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
bilateral feet disabilities.  38 C.F.R. § 3.303(b).  Here, 
the first post-service clinical evidence of treatment related 
to problems with the feet is dated in February 1992.  At that 
time, the veteran reported experiencing numbness of the 
fourth toe, bilaterally, worse on the left than on the right.  
The assessment was Morton's neuroma, bilaterally.  The next 
clinical evidence of complaints relating to the feet is dated 
in September 1998.  At that time, the veteran reported that 
she was experiencing pain in her feet with walking.  Physical 
examination revealed tenderness on the plantar aspect of the 
feet, bilaterally, with mild swelling.  There was also 
tenderness on range of motion of the forefoot and toes.  The 
assessment was Morton's neuroma, bilaterally.  The next 
clinical evidence of complaints relating to the feet is dated 
in September 2001.  At that time, the veteran presented to 
the clinic complaining of bilateral heel pain, worse on the 
left than on the right, that had persisted for the past two 
years.  She additionally complained of a painful neuroma that 
she had had for more than 10 years.  Physical examination 
revealed pain on palpation of the plantar medial heels, 
bilaterally, greater on the left than on the right.  There 
was also pain on palpation of the distal second interspace 
and on lateral compression of the metatarsal heads.  X-ray 
examination revealed a very small plantar calcaneal spur on 
the left heal.  There was no evidence of fracture or 
dislocation.  The assessment was plantar fasciitis, both 
feet, worse on the left than on the right, and Morton's 
neuroma.  Subsequent records dated to October 2002 show 
continued periodic treatment for plantar fasciitis and 
Morton's neuromas.  At no time did any treating physician 
relate the veteran's feet disabilities to her period of 
active service.

The first post-service clinical evidence of treatment for 
feet pain is dated in February 1992, approximately 3 years 
after her separation from service.  As the veteran was not 
diagnosed with Morton's neuromas within one year of her 
separation from service, she is not entitled to service 
connection for Morton's neuromas on a presumptive basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, while there is evidence of foot problems during 
service, the foot problems the veteran experienced in service 
pertained to the top of the feet, rather than the bottoms.  
There is no in-service clinical evidence of complaints 
related to the heels, or pain on the plantar aspects of the 
feet.  Additionally, there is no post-service clinical 
evidence related to the problems about which the veteran 
complained in service.  As the in-service evidence did not 
pertain to either the heels or plantar aspects of the feet, 
and the veteran has not complained of the same problems about 
which she complained in service since her separation from 
service, the Board finds that a VA examination is not 
required in this case.  Finally, there is no evidence 
establishing a medical nexus between military service and the 
veteran's bilateral plantar fasciitis with bilateral Morton's 
neuromas.  Thus, service connection for bilateral plantar 
fasciitis with bilateral Morton's neuromas is not warranted.

The Board has considered the veteran's assertions that her 
bilateral plantar fasciitis with bilateral Morton's neuromas 
is related to her service.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  The 
Board acknowledges that the veteran is competent to give 
evidence about what she experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Hiatal Hernia with GERD

The veteran asserts that her currently diagnosed hiatal 
hernia and GERD first manifested as an upset stomach during 
service.  She contends that she was advised during service to 
follow a bland diet as a result of her gastrointestinal 
distress, which included heartburn.

As a January 2001 consult reveals reflux disease symptoms, a 
current disability is established.  As such, the first 
element of a service connection claim has been satisfied.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a gastrointestinal disability existed prior 
to the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, her service medical records have been 
reviewed.  It is observed that an April 1980 service medical 
record indicated that the veteran had been hospitalized for a 
stomach disorder in 1971, prior to service.  However, her 
June 1979 enlistment examination was normal.  While she 
indicated frequent indigestion, she denied stomach or 
intestinal problems in a report of medical history completed 
at that time.

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  In reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Having determined that the presumption of soundness applies, 
the Board must now  determine whether such presumption is 
rebutted by clear and unmistakable evidence.  As previously 
noted, an April 1980 service medical record referenced a 
prior hospitalization for a stomach disorder in 1971.  
Without more, however, this solitary reference to prior 
treatment does not constitute clear and unmistakable evidence 
that a gastrointestinal disability preexisted service.  

Based on the above, the veteran is deemed to have been in 
sound condition upon entry into active service.  As such, the 
appropriate inquiry is whether a gastrointestinal disability 
was incurred, rather than aggravated, during such active 
duty.  

The veteran's service medical records demonstrate that in 
September 1980 it was recommended that she follow a bland 
diet.  She received oral and written instructions on a bland 
diet and was advised to return to the nutrition clinic if 
necessary.  Subsequent dated records show that the veteran 
reported to sick call on several occasions (October 1980, 
November 1982, August 1984, November 1984, and November 1988) 
complaining of nausea and diarrhea.  The impression or 
assessment on each occasion was viral gastroenteritis.  At no 
time was a chronic gastrointestinal problem diagnosed.  The 
veteran declined examination prior to separation from 
service.  As no chronic gastrointestinal problem was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of her 
hiatal hernia and GERD.  38 C.F.R. § 3.303(b).  The veteran 
asserts that she has been on medication for her 
gastrointestinal disability since her discharge from service.  
However, the first post-service clinical evidence of 
treatment for gastrointestinal problems is dated in October 
2000, many years after her separation from service.  At that 
time, the veteran reported experiencing epigastric fullness, 
intermittent dysphagia, and constipation for the past six 
months.  The veteran was scheduled for a gastric emptying 
nuclear study.  The study revealed mild gastroparesis.  The 
upper GI series, however, was unremarkable.  She was 
prescribed medication for control of her symptoms.  In 
January 2001, the veteran underwent panendoscopy, which 
revealed a hiatal hernia, gastritis, esophagitis, and GERD.  
Subsequent records dated to July 2002 show continued 
treatment for gastrointestinal problems.  At no time did any 
treating physician relate the veteran's gastrointestinal 
problems to her period of active service.

The first clinical evidence of a diagnosis of hypertension is 
dated in October 2000, approximately 11 years after her 
separation from service.  As the veteran has not been 
diagnosed with peptic ulcers, she is not entitled to service 
connection for peptic ulcer disease on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment for gastrointestinal problems, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is evidence of viral infections during 
service but there is no clinical evidence of a chronic 
gastrointestinal disability during the veteran's period of 
active service.  As there is no evidence of a chronic 
gastrointestinal problem during the veteran's service, the 
Board finds that a VA examination is not required in this 
case.  Finally, there is no evidence establishing a medical 
nexus between military service and the veteran's current 
hiatal hernia with GERD.  Thus, service connection for a 
hiatal hernia with GERD is not warranted.

The Board has considered the veteran's assertions that her 
hiatal hernia and GERD are related to her service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for bilateral plantar fasciitis with 
bilateral Morton's neuromas is denied.

Service connection for a hiatal hernia with GERD is denied.


REMAND

As noted earlier, the Court in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Here, the evidence reveals numerous complaints and treatment 
for respiratory problems during active service.  
Specifically, such records reveal treatment for upper 
respiratory infections, strep infections, pharyngitis, and 
sinusitis.  Moreover, shortly following separation from 
service, a diagnosis of allergic rhinitis was rendered.  
Subsequently, a 1999 treatment record shows a diagnosis of 
asthma exacerbation.  

Because the record clearly shows in-service respiratory 
complaints, treatment for respiratory complaints shortly 
following discharge, and evidence of a current respiratory 
disability, the Board finds that an examination should be 
obtained in order to fulfill VA's obligations under the VCAA.  





Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA respiratory 
examination to determine the nature and 
etiology of ay current diagnoses.  Any 
necessary tests should be conducted.  The 
examiner is requested to state whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any current 
respiratory diagnosis is causally related 
to active service.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims folder must be reviewed in 
conjunction with the evaluation, and the 
examination report should indicate that 
such review occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


